Title: To Benjamin Franklin from Madame Brillon, 18 November 1780
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce samedi 18. 9bre. ’80.
Il y auroit bien quelques petites choses a redire a votre logique que vous assurés si bonne mon chér papa— Quand j’étois jeune homme distes vous, et que je jouissois plus des faveurs du séxe qu’a présent, je n’avois point de goutte: Donc, on pourroit répondre a cela—quand je me suis jetté par la fenéstre je ne me suis pas cassé la jambe: Donc; vous pouriés avoir la goutte sans l’avoir mérité, et vous pouriés l’ayant a ce que je crois bien mérité ne l’a point avoir; si ce derniér raisonnement n’est pas si brillant que les autres, il est clair et sur: ce qui n’est n’y clair n’y sur, ce sonts les raisonnements des phillosophes qui veulent que tout ce qui arrive dans le monde soit nécéssaire au mouvement général de la machine univérsélle: je crois que la machine n’en iroit n’y mieux n’y plus mal, si vous n’aviés pas la goutte, et si j’étois a jamais quitte de mes meaux de nérfs; je ne vois pas qu’elle [quelle] facillité ces petits incidents de plus ou de moins peuvent donnér aux rouës qui tournent ce bas monde a tort et a travérs et je sçais que ma petite machine en va bien plus mal: ce que je sçais fort bien encore; c’est que la douleur devient quélquefois maitrésse de la raison, et que la seule patience peut venir a bout de ces deux chicaniéres; j’en ai donc le plus que je puis, et vous conseille d’en faire autant mon ami: lorsque les frimats ont attristés la térre, un beau soleil nous les fait oubliérs: nous sommes au milieu des frimats, il faut patiément attendre le beau soleil, et en l’attendant nous distraire dans les moments ou la foiblésse et la douleur nous laissent en repos; voila mon chér papa ma logique a moi:/:
Votre dialogue m’a beaucoup amusé, mais votre corrigeur de françois a gasté votre besogne; croyés moi, laissé vos ouvrages téls qu’ils sonts, faittes des mots qui dironts des choses et mocqués vous des grammairiens qui par pureté affoiblissent toutes vos phrases: si j’avois la teste assés forte je ferois une diatribe térrible contre ceux qui osent vous retouchér futce l’abbé de la roche, mon voisin veillard &c &c &c: je veux m’amusér a faire des nottes sur votre besogne et sur la leur, et vous verrés que c’est vous qui aurés raison. Adieu mon bon papa, mon gros mari vous portera ma léttre il est bien heureux de pouvoir vous allér voir, pour [moi il?] ne me réste que la faculté d’aimér mes amis, vous ne douttés surement pas que je ne m’en acquitte de mon mieux pour vous, jusqu’a la charité chetiénne c’est a dire votre charité chretiénne éxclusivement:/:
